Dismissed and Memorandum Opinion filed February 14, 2019.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-18-00901-CV

                 LOYD LANDON SORROW, SR., Appellant

                                        V.
    HARRIS COUNTY SHERIFF, UNIVERSITY OF TEXAS SCIENCE
   CENTER OF HOUSTON, AND MEDICAL DOCTOR SEAL, Appellees

                   On Appeal from the 334th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2017-33383

                         MEMORANDUM OPINION


      This is an attempted appeal from an order signed August 24, 2018. The order
appellant attempts to appeal is an order granting summary judgment and dismissing
the suit filed against the Harris County Sheriff. The order does not dispose of the
remaining parties. Generally, appeals may be taken only from final judgments.
Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). When orders do not
dispose of all pending parties and claims, the orders remain interlocutory and
unappealable until final judgment is rendered unless a statutory exception applies.
Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352 (Tex. 2001); Jack B.
Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (orig. proceeding).

      On January 24, 2019, notification was transmitted to the parties of this court’s
intention to dismiss the appeal for want of jurisdiction unless appellant filed a
response demonstrating grounds for continuing the appeal on or before February 4,
2019. See Tex. R. App. P. 42.3(a). On February 7, 2019 appellant filed a response in
which he argues the merits of the trial court’s partial summary judgment order.
Appellant’s response fails to demonstrate that this court has jurisdiction over the
appeal.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM




Panel consists of Justices Christopher, Hassan, and Poissant.




                                          2